Exhibit Amended:November 2, 2009 NATIONAL FINANCIAL PARTNERS CORP. AMENDED AND RESTATED BY-LAWS ARTICLE ONE STOCKHOLDERS SECTION 1.1.Annual Meetings.An annual meeting of Stockholders to elect directors shall be held at such place, on such dates and at such times, as the Board of Directors may from time to time fix.No additional business shall be conducted at an annual meeting of Stockholders except for business properly brought before such annual meeting in accordance with the procedures set forth in Section 1.7(b) of these By-Laws. SECTION 1.2.Special Meetings.Unless otherwise required by law, a special meeting of Stockholders may be called, for any purpose or purposes, at any time by either the (i) Chairman of the Board of Directors, (ii) Chief Executive Officer or (iii) President, and shall be called by any such officer upon receipt of a written request made pursuant to a resolution of (i) a majority of the members of the Board of Directors or (ii) a committee of the Board of Directors that has been duly designated by the Board of Directors and whose power and authority include calling such meetings.Such written request will state the purpose or purposes of the special meeting.Notwithstanding anything to the contrary contained herein, the ability of the Stockholders to call a special meeting is hereby expressly denied.Any special meeting shall be held at such time and at such place as shall be determined by the body calling such meeting.No business shall be conducted at a special meeting of Stockholders except for business properly brought before such special meeting in accordance with the procedures set forth in Section 1.7(c) of these By-Laws. SECTION 1.3.Notice of Meeting.For each annual or special meeting of Stockholders, written notice shall be given stating: (i) the place, date and hour of such meeting, (ii) the purpose or purposes for such meeting, (iii) the means of remote communications, if any, by which Stockholders may be deemed to be present in person and vote at such meeting, and (iv) if the list of
